Citation Nr: 0314203	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, 
including actinic keratosis, multiple skin tumors, and 
suspected basal cell carcinoma, to include as secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefit sought on 
appeal.


REMAND

The veteran claims entitlement to service connection for a 
skin disorder, including multiple skin tumors, actinic 
keratosis, and suspected basal cell carcinoma, to include as 
secondary to Agent Orange exposure.  A review of the record 
leads the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the veteran's claim at 
this time.

A preliminary review of the record reveals that the veteran 
was afforded a hearing before the RO in February 2000.  
Nonetheless, the veteran, in his April 2000 VA Form 9 (Appeal 
to the Board of Veterans' Appeals) requested a hearing before 
a Member of the Board of Veterans' Appeals at the RO.  The 
veteran has not yet been afforded an opportunity for such a 
hearing.

A review of the record discloses that the veteran's claims 
file includes a February 1999 note from T. W. Lynch, M.D., in 
the form of reply to a request by the VA for records.  Dr. 
Lynch indicated that the veteran's skin disorder and 
diagnoses were not disabling, but failed to provide any of 
the veteran's treatment records.  In addition, the veteran's 
claims file contains several letters and private medical 
record from L. G. Mayuga, M.D., dated at various intervals 
between March 1976 and May 2001.  However, it is unclear from 
a review of the claims file whether these records represent 
his complete clinical records from Dr. Mayuga with regard to 
his skin disorders.  Furthermore, while the Board 
acknowledges that the RO made an attempt to obtain the 
veteran's VA medical records, the Board observes that the 
veteran's claims file does not appear to have all of the 
veteran's medical records from 1998 to the present, and there 
is no evidence that the RO attempted to obtain all of the 
treatment records referenced by the veteran in his 
statements.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the veteran's claim for service connection, the RO should 
again attempt to associate the records from Drs. Lynch and 
Mayuga and the VA with the claims file.

Additionally, the Board notes that the veteran was afforded a 
VA examination in April 1999, and that a report from that 
examination is of record.  However, the VA examiner failed to 
discuss whether the veteran's current skin disorders are 
related to any Agent Orange or other conditions to which the 
veteran may have been exposed during service.  As such, the 
medical evidence of record calls into question the onset and 
cause of the veteran's skin disorders.  Therefore, the Board 
finds that the veteran should be afforded a VA examination in 
order to determine the nature and etiology of the veteran's 
current skin disorders, if any, including whether these 
disorders are causally or etiologically related to any Agent 
Orange or other conditions to which the veteran may have been 
exposed during his service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his skin 
disorders.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to:  records from the Columbia VA 
Medical Center for the period of 1998 to 
the present; the veteran's complete 
clinical records from Dr. Mayuga from at 
least 1976 to the present; and the 
veteran's complete clinical records from 
Dr. Lynch.

2.  Following the receipt of the 
veteran's medical records, the veteran 
should be afforded a VA dermatology 
examination to determine the nature, 
severity, and etiology of the veteran's 
current skin disorders, if any, including 
any skin disorder associated with any 
Agent Orange exposure that the veteran 
may have had in service.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, including obtaining 
information as to the veteran's medical, 
occupational, and recreational history 
following his service.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner is also requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any current skin 
disorder is causally or etiologically 
related to the veteran's period of active 
service, including any conditions of 
service as reported by the veteran, 
taking into consideration the veteran's 
medical, occupational, and recreational 
history prior to and since the veteran's 
service.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2002), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
indicate that he or she has reviewed the 
claims folder.

3.  The veteran should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge of the Board of Veterans' 
Appeals at the RO at the next available 
opportunity.  

4.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




